 In the MatterOf SARANAC MACHINE COMPANY AND SARANACAUTO-MATICMACHINE CORP.andUNITED AUTOMOBILEWORKERS OFAMERICA, LOCAL No. 389 (A. F. L.)Case No. R-1613.-Decided December 5, 1939Shipping Container and Wire-bound Box MachineIndustry-Investigatipn ofRepresentatives:controversy concerning representation of employees:refusalof Companiesto bargainuntil electionconductedbyBoard-Unit Appropriatefor CollectiveBargaining:production employeesof both Companies,includingmillwrights,but excluding supervisoryofficials, confidential clerks, timekeepers,drafting-room employees,office employees,and watchmen ;stipulation as to-Election:ordered ; eligibility governedby pay rolls preceding date of Direction.Mr. Earl R. Cross,for the Board.Mr. A. Edward Brown,of St. Joseph, Mich., for the Companies.Mr. J. L. Busby,of Detroit, Mich., for the Union.Mr. Robert D. Allen,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 28, 1939, International Union, United AutomobileWorkers of America, Local No. 389, affiliated with the A. F. L.,'herein called the Union, filed with the Regional Director for theSeventh Region (Detroit, Michigan) a petition and, on October 18,1939, an amended petition alleging that a question affecting commercehad arisen concerning the representation of employees of SaranacMachine Company and Saranac Automatic Machine Corporation,"Benton Harbor, Michigan, herein called, respectively, the Company andthe Corporation, and collectively referred to as the Companies, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On September 9, 1939, the National Labor' Incompletelydesignated in the formal papers hereinas United Automobile Workers ofAmerica, LocalNo. 389 (A. F. L.).2Incompletely designated in the formal papers herein as SaranacAutomatic MachineCorp.18 N. L. R. B., No. 20.138 SARANAC MACHINE COMPANY139Relations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Re-lations Board Rules and Regulations-Series 2, ordered an investi-gation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.On October 18, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Companies, andupon the Union.Pursuant to the notice, a hearing was held onNovember 9, 1939, at Benton Harbor, Michigan, before Joseph L.Hektoen, the Trial Examiner duly designated by the Board.TheBoard, the Companies, and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on objections tothe admission of evidence.The Board has reviewed these rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSES OF THE COMPANIESSaranac Machine Company is a Michigan corporation with itsprincipal office and place of business located at Benton Harbor,Michigan, where it is engaged in the production of machinery, andparts therefor, for the manufacture of shipping containers.Theprincipal raw materials used by the Company are gray iron, malle-able iron, steel, brass, and aluminum castings, cold drawn, hot roll,.and tube steel bars, and miscellaneous items such as screws, bolts, andchain.Of such raw materials used during the period from October1, 1938, to September 30, 1939, of an aggregate value of $36,061, 59per cent were purchased outside the State of Michigan.During thesame period, of the Company's products, having an aggregate valueof $241,492, 93.6 per cent were sold to customers located outside theState of Michigan.Saranac Automatic Machine Corporation is a Delaware corpora-tion with its principal office and place of business located at BentonHarbor, Michigan, where it is engaged in the production of machines,and parts therefor, for the' manufacture of wire-bound boxes.Theprincipal raw materials used by the Corporation are gray iron, malle-able iron, aluminum, bronze, and steel castings, hot roll, cold roll,and tool steel parts, structural shapes, and miscellaneous items con- 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDsisting of nuts, bolts, keys, washers, and screws.During the periodfrom October 1, 1938, to September 30, 1939, the Corporation spent$1,431 for such raw materials, approximately 72 per cent of whichwere purchased outside the State of Michigan.During the sameperiod, more than 95 per cent of the Corporation's products, havingan aggregate total value of $34,481, were sold to purchasers outsidethe State of Michigan.Although the Companies are separate corporations, the offices ofpresident, secretary and assistant treasurer, and treasurer of each ofthe Companies are held by the same individuals, as are the positionsof general manager and superintendent.The Companies occupyseparate but adjoining buildings, and the nature of their manufactur-ing processes are similar.Employees are not transferred from thepay roll of onel of the Companies to that of the other but "it is theusual practice" to transfer employees from one plant to the other inorder to keep employment uniform.II.THE ORGANIZATIONINVOLVEDInternationalUnion,United AutomobileWorkers of America,Local No. 389, affiliated with the A. F. L., is a labor organizationadmitting to membership the production and maintenance employeesof the Companies.III.THE QUESTION CONCERNING REPRESENTATIONIn June 1937 the Union presented to the Companies a proposedcontract which the Companies, after discussion with union repre-sentatives, rejected.The Union again sought to bargain collectivelywith the Companies on June 19, 1939, at which time the Union re-quested recognition as the exclusive bargaining representative of theCompanies' employees in a unit claimed to be appropriate.TheCompanies expressed doubt that the Union represented a majorityof such employees and the Union refused to present documentaryproof of such fact.On June 22, 1939, the Companies notified theUnion that majority representation determined by an election con-ducted by the Board would be necessary before the Companies wouldconsider granting the Union exclusive recognition.We find that a question has arisen concerning representation ofemployees of the Companies.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companies SARANAC MACHINE COMPANY141described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing it was stipulated by all parties that the productionemployees of both Companies including millwrights, but excludingsupervisory officials, confidential clerks, timekeepers, drafting-roomemployees, office employees, and watchmen, constitute a single appro-priate unit for the purposes of collective bargaining with the Compa-nies.We see no reason for departing from the unit agreed upon.We find that the production employees of both Companies, includ-ing millwrights, but excluding supervisory officials, confidentialclerks, timekeepers, drafting-room employees, office employees, andwatchmen, constitute a single unit appropriate for the purposes ofcollective bargaining with the Companies, and that said unit willinsure to the employees of the Companies the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.No position was taken by the parties as to the date as of whicheligibility of employees to vote in such an election should be deter-mined.We see no reason for not determining eligibility as of thepresent time.We shall direct that the employees within the appropri-ate unit whose names appear upon the Companies' pay rolls im-mediatelypreceding thisDecision and Direction of Election,including those who did not work during such pay-roll period becausethey were ill or on vacation, and those who were then or have sincebeen temporarily laid off, but excluding those who have since quit orbeen discharged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Saranac Machine Company and SaranacAutomatic Machine Corporation, Benton Harbor, Michigan, withinthemeaning of Section 9 (c) and Section 2 (6) and (7) of theAct. .142DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The production employees of both Companies, including mill-wrights, but excluding supervisory officials, confidential clerks, time-keepers, drafting-room employees, office employees, and watchmen,constitute a single unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with SaranacMachine Company and Saranac Automatic Machine Corporation, Ben-ton Harbor,Michigan,an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction,under the direction and supervision of theRegional Director for the Seventh Region,acting in this matter asagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations,among the productionemployees of Saranac Machine Company and Saranac AutomaticMachine Corporation,whose names appear upon the Companies' payrolls immediately preceding the date of this Direction,includingmillwrights,those who did not work during such pay-roll period be-cause they were ill or on vacation, and those who were then or havesince been temporarily laid off, but excluding supervisory officials,confidential clerks, timekeepers,drafting-room employees, officeemployees,watchmen,and those who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by International Union, United Automobile Workers ofAmerica, Local No. 389,affiliated withthe A.F. L., for the purposesof collective bargaining.